976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Meekaaeel Abduallah AL-MALIK, Petitioner.
No. 92-8019.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAPT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to proceed in forma pauperis and the petition for writ of mandamus, it is


2
ORDERED that the motion for leave to proceed in forma pauperis be granted.   The Clerk is directed to file the lodged petition for writ of mandamus.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be dismissed as moot.   By order filed June 23, 1992, the district court dismissed in part and transferred in part petitioner's claims.   See Ibrahim v. District of Columbia, No. 92cv00428 (D.D.C. June 23, 1992).